Fourth Court of Appeals
                               San Antonio, Texas
                                     July 29, 2014

                                  No. 04-14-00446-CV

                                    John THOMAS,
                                       Appellant

                                           v.

                                  Cynthia THOMAS,
                                       Appellee

                    From the County Court at Law, Kerr County, Texas
                                 Trial Court No. 14-45C
                       Honorable Robert R. Barton, Judge Presiding


                                    ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 10, 2014.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court